DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 4/24/2021.
The instant amendment is non-responsive for the following reasons. 
First, per the implementation rules for the PPH program that this case is under, the Special Examining Procedures section (IV) states that applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application and that if the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply. This document can be found at https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf.  Applicant has not submitted such a statement, and as such, the amendment is non-responsive.
Second, per section (III)(A)(3) of this same document, that claims narrower in scope than the allowable/patentable claim must be presented in dependent form. Meaning, it is improper under the PPH program to amend the independent claim directly with claim features not previously presented in dependent form and previously indicated as allowable by the Examiner.  This can be seen in the FAQ for the PPH program (http://www.uspto.gov/sites/default/files/documents/Global%20PPH%20FAQs%20-%20082815_updated.pdf) where it states in questions 22 and 23 that "The additional limitation that makes the US claims narrower in scope than the allowed claims must be presented in dependent form (question 22) and that a limitation added to the independent claim that makes the 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858